UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6366


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES THOMAS BRICE, a/k/a Boo,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:07-cr-00261-WDQ-2; 1:12-cv-02487-WDQ)


Submitted:   September 24, 2013          Decided:   September 26, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Thomas Brice, Appellant Pro Se. James Thomas Wallner,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James     Thomas   Brice        seeks    to       appeal     the     district

court’s    order    dismissing      as    untimely      his    28    U.S.C.A.     §     2255

(West Supp. 2013) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.        § 2253(c)(1)(B)         (2006).             A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies      this         standard       by      demonstrating         that

reasonable     jurists      would        find    that     the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief     on    procedural          grounds,       the     prisoner         must

demonstrate    both     that   the       dispositive         procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Brice has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

dispense     with    oral    argument       because       the       facts   and       legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3